Simmons, G. J.

Where a criminal case is tried in a city court and the judgment of that court is reviewed hy certiorari, upon wriit of error to this court service of the bill of exceptions upon the solicitor-general of the circuit is neceissary to the jurisdiction of this court, and an acknowledgment of service by one who appeared as “solicitor-general pro tern., city court,” will not suffice. McColers v. The State, 74 Ga. 411; Brockett v. The State, 90 Ga. 452; Starke v. The State, 93 Ga. 217.

Writ of error dismissed.


All the Justices conowrring.